Title: From John Adams to Josiah Quincy Guild, 22 September 1812
From: Adams, John
To: Guild, Josiah Quincy



Quincy September. 22. 1812.

I am very sorry I was not absent, when your excellent Mother left me your Letter of the 12th of this mongth, Had I been fortunate enough to see her, I could have explained myself to her upon the Subject of it, with more freedom and in greater detail. Soliciting for Office, for myself or my Friends is to me a Strange Work. Never in one instance in my whole Life did I Submit to it.
Recommendations to Employments, I have Sometimes given, but always with great Caution, and always with difference, and indeed with entire Submission to the Responsible Authority which had the Appointment.
I have never had any particular intimacy, or confidential Communications with the present Authorities of the United States, or this particular State. You have therefore, many Friends more likely to assist you, than I am. It would however give me pleasure to assist you in any Way in which I consistently can.—
The Birth in the Navy, which you Specify is a responsible Trust, of importance in the National Economy, and particularly interesting to the Captain of the Ship, and all his Officers and Men.—It is so long that these Things have been out of my Mind, that I really do not Remember whether this Officer is Appointed by the President or by the Captain of the Ship.—However this may be, I presume there is no Vacancy at Present on board any of our National Ships; and the Navy has behaved so well, that it cannot be expected, any Officer Should be removed in favour of any Candidate, unless in case, of Misconduct and regular Complaint.—
I hope to see your Mother, in her Way to Hingham when I may have the pleasure of further Conversation with her.
I am Sir with Regards to you and your Family yours
John Adams.—